 

Exhibit 10.2

 

EXECUTION COPY

VOTING AGREEMENT

                THIS VOTING AGREEMENT (this “Agreement”) is made and entered
into as of May 27, 2014 by and between Aegis Lifestyle, Inc, a Delaware
corporation (“Parent”), and Rutabaga Capital Management LLC, a Delaware limited
liability company (“Investment Adviser”).

RECITALS

                A.            Parent, Morgan Acquisition Inc., a Delaware
corporation and wholly-owned subsidiary of Parent (“Merger Sub”), and ‘mktg,
inc.’, a Delaware corporation (the “Company”), have entered into an Agreement
and Plan of Merger of even date herewith (the “Merger Agreement”), pursuant to
which Merger Sub will merge with and into the Company, with the Company
surviving as a wholly owned subsidiary of Parent.

                B.            As an investment adviser with proxy voting
privileges, the Investment Adviser is the beneficial owner (as defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of such number of shares of Company Common Stock as set forth on Schedule
A to this Agreement.

                C.            As a condition to their willingness to enter into
the Merger Agreement, Parent and Merger Sub have required the Investment
Adviser, and in order to induce Parent and Merger Sub to enter into the Merger
Agreement, the Investment Adviser (solely in the Investment Adviser’s capacity
as investment adviser with proxy voting privileges) has agreed to, enter into
this Agreement and vote the Shares (as hereinafter defined), and take all other
actions described herein, on the terms and conditions set forth herein.

                NOW, THEREFORE, intending to be legally bound, the parties
hereto agree as follows:

                1.             Certain Definitions. All capitalized terms that
are used but not defined herein shall have the respective meanings ascribed to
them in the Merger Agreement. For all purposes of and under this Agreement, the
following terms shall have the following respective meanings:

                                (a)             “Effective Date” shall mean the
date on which the Merger Agreement, in the form provided to the Investment
Adviser, has been executed by all the parties thereto.

                                (b)             “Expiration Date” shall mean the
earliest to occur of such date and time as (i) the Merger Agreement shall have
been terminated in accordance with its terms, (ii) the Merger shall become
effective, and (iii) any amendment or change to the Merger Agreement is effected
without the Investment Adviser’s consent that: (A) decreases the Merger
Consideration, (B) imposes indemnification obligations or other liabilities upon
the Investment Adviser, or (C) causes the Merger Consideration to be distributed
in a manner which differs from the manner set forth in the Merger Agreement.

                                (c)            “Person” shall mean any
individual, corporation, limited liability company, general or limited
partnership, trust, unincorporated association or other entity of any kind or
nature, or any governmental authority.

 

 

                                (d)            “Rights” shall mean all options,
warrants, convertible notes or other instruments, whether owned now or hereafter
acquired by a Investment Adviser prior to the Expiration Date, which permit the
holder to acquire Shares.

                                (e)             “Shares” shall mean (i) all
shares of capital stock of the Company (including Company Common Stock), owned
beneficially by the Investment Adviser as an investment adviser with proxy
voting privileges as of the date hereof, and (ii) all additional shares of
capital stock of the Company of which the Investment Adviser acquires such
beneficial ownership during the period from the date of this Agreement through
the Expiration Date, whether through the exercise of Rights or otherwise
(including by way of stock dividend or distribution, split-up, recapitalization,
combination, exchange of shares and the like).

                                (f)             “Trading Day” shall mean a day
when the New York Stock Exchange is open for trading.

                                (g)             “Transfer”. A Person shall be
deemed to have effected a “Transfer” of a Share if such person directly or
indirectly (i) sells, pledges, encumbers, assigns, grants an option with respect
to, transfers (including by merger consolidation or otherwise by operation of
law) or otherwise disposes of such Share or any interest in such Share,
voluntarily or involuntarily, or (ii) enters into an agreement or commitment
(whether written or oral) providing for the sale of, pledge of, encumbrance of,
assignment of, grant of an option with respect to, transfer of (including by
merger consolidation or otherwise by operation of law) or other disposition of
such Share or any interest therein.

                2.             Transfer of Shares.

                                (a)             Transfer Restrictions. From the
Effective Date through the Expiration Date (the “Term”), the Investment Adviser
shall not cause or permit any Transfer of any Shares or Rights to be effected
except pursuant to the Merger Agreement; provided, however, that the Investment
Adviser may Transfer Shares and cause Shares to be Transferred in the following
circumstances: (i) with respect to Shares beneficially owned by a client of the
Investment Adviser, upon direction to the Investment Adviser from such client
(including without limitation upon a reduction of assets under management or
termination of the investment advisory relationship); and (ii) where the failure
to do so would reasonably be expected to result in a breach by the Investment
Adviser of its fiduciary duty to its clients (each, a “Permitted Transfer”). Any
Shares Transferred pursuant to a Permitted Transfer shall no longer be
considered “Shares” for purposes of this Agreement.

                                (b)            Transfer of Voting Rights. During
the Term, the Investment Adviser shall not deposit (or permit the deposit of)
any Shares in a voting trust or grant any proxy or enter into any voting
agreement or similar agreement in contravention of the obligations of the
Investment Adviser under this Agreement with respect to any of the Shares.

                3.             Agreement to Vote Shares.

                                (a)             During the Term, at every
meeting of the stockholders of the Company called, and at every adjournment or
postponement thereof, and on every action or approval by written consent of the
stockholders of Company, the Investment Adviser (solely in the Investment
Adviser’s capacity as such) shall, or shall cause the holder of record on any
applicable record date to, vote the Shares:

2

 

                                                 (i)            in favor of the
adoption of the Merger Agreement and approval of the Merger, and in favor of
each of the other actions contemplated by the Merger Agreement;

                                                 (ii)           against approval
of any proposal made in opposition to, or in competition with, consummation of
the Merger or any other transactions contemplated by the Merger Agreement; and

                                                 (iii)          against any
other action that is intended, or could reasonably be expected to, impede,
interfere with, delay, postpone, discourage or adversely affect the Merger or
any other transactions contemplated by the Merger Agreement.

                                (b)             During the Term, the Investment
Adviser shall appear at the Company Stockholders Meeting or otherwise cause the
Shares to be counted as present thereat for purposes of establishing a quorum.

                                (c)             During the Term, the Investment
Adviser shall not enter into any agreement or understanding with any Person to
vote or give instructions in any manner inconsistent with the terms of this
Section 3.

                4.             Agreement Not to Exercise Appraisal Rights.
During the Term, the Investment Adviser shall not exercise any rights under
Section 262 of the DGCL to demand appraisal of any Shares that may arise with
respect to the Merger.

                5.             Investment Advisory Capacity. Notwithstanding any
provision of this Agreement to the contrary, nothing in this Agreement shall (or
shall require the Investment Adviser to attempt to) limit or restrict the
Investment Adviser in its capacity as investment adviser in exercising its
fiduciary duties to its clients.

                6.             Irrevocable Proxy. Concurrently with the
execution of this Agreement, the Investment Adviser shall deliver to Parent a
proxy in the form attached hereto as Exhibit A (the “Proxy”), which shall be
irrevocable to the fullest extent permissible by law, with respect to the Shares
during the Term.

                7.             No Ownership Interest. Nothing contained in this
Agreement shall be deemed to vest in Parent any direct or indirect ownership or
incidence of ownership of or with respect to any Shares or Rights. All rights,
ownership and economic benefits of and relating to the Shares and Rights shall
remain vested in and belong to the applicable clients of the Investment Adviser,
and Parent shall have no authority to manage, direct, superintend, restrict,
regulate, govern, or administer any of the policies or operations of the Company
or exercise any power or authority to direct the Investment Adviser or any
client of the Investment Adviser in the voting of any of the Shares or Rights,
except as otherwise provided herein.

3

 

                8.             Representations and Warranties of the Investment
Adviser. The Investment Adviser makes the following representations as of the
date of this Agreement:

                                (a)            Power; Binding Agreement. The
Investment Adviser has full power and authority to execute and deliver this
Agreement and the Proxy, to perform the Investment Adviser’s obligations
hereunder and to consummate the transactions contemplated hereby subject to the
ongoing rights of each Investment Adviser’s clients to exercise or delegate
proxy voting authority and withdraw assets (including Shares) from the
Investment Adviser. The execution, delivery and performance by the Investment
Adviser of this Agreement, the performance by the Investment Adviser of its
obligations hereunder and the consummation by the Investment Adviser of the
transactions contemplated hereby have been duly and validly authorized by the
Investment Adviser and no other actions or proceedings on the part of the
Investment Adviser are necessary to authorize the execution and delivery by it
of this Agreement, the performance by the Investment Adviser of its obligations
hereunder or the consummation by the Investment Adviser of the transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Investment Adviser, and, assuming this Agreement constitutes a valid and binding
obligation of Parent, constitutes a valid and binding obligation of the
Investment Adviser, enforceable against the Investment Adviser in accordance
with its terms, subject to: (i) laws of general application relating to
bankruptcy, insolvency and the relief of debtors; and (ii) rules of law
governing specific performance and other equitable remedies.

                                (b)            No Conflicts. Except for filings
under the Exchange Act, no filing with, and no permit, authorization, consent,
or approval of, any Governmental Entity is necessary for the execution by the
Investment Adviser of this Agreement, the performance by the Investment Adviser
of its obligations hereunder and the consummation by the Investment Adviser of
the transactions contemplated hereby. None of the execution and delivery by the
Investment Adviser of this Agreement, the performance by the Investment Adviser
of its obligations hereunder or the consummation by the Investment Adviser of
the transactions contemplated hereby will (i) conflict with or result in any
breach of any organizational documents applicable to the Investment Adviser,
(ii) result in a violation or breach of, or constitute (with or without notice
or lapse of time or both) a default (or give rise to any third party right of
termination, cancellation, material modification or acceleration) under any of
the terms, conditions or provisions of any note, loan agreement, bond, mortgage,
indenture, license, contract, commitment, arrangement, understanding, agreement,
or other instrument or obligation of any kind to which the Investment Adviser is
a party or by which the Investment Adviser or any of the Investment Adviser’s
properties or assets may be bound, or (iii) violate any order, writ, injunction,
decree, judgment, order, statute, rule, or regulation applicable to the
Investment Adviser or any of the Investment Adviser’s properties or assets.

                                (c)            Ownership of Shares or Rights.
The Investment Adviser (i) is the beneficial owner of the Shares and Rights
indicated on Schedule A hereto, all of which are, to the Investment Adviser’s
knowledge, free and clear of any liens, adverse claims, charges, security
interests, pledges or options, proxies, voting trusts or agreements, rights of
first refusal, rights of first option, similar understandings or similar
agreements (whether written or oral) or any other rights or encumbrances
whatsoever, to the extent imposed upon the Investment Adviser or to which the
Investment Adviser is a party, (“Encumbrances”) (except any Encumbrances
disclosed on Schedule A attached hereto or arising under securities laws or
arising hereunder), and (ii) does not own, beneficially or otherwise, any
securities of the Company other than the Shares and Rights indicated on Schedule
A of this Agreement.

4

 

                                (d)            Absence of Litigation. As of the
date hereof, there is no action, suit, investigation or proceeding pending
against, or, to the knowledge of the Investment Adviser, threatened against or
affecting, the Investment Adviser or any of its or his properties or assets that
could reasonably be expected to impair the ability of the Investment Adviser to
perform its obligations hereunder or to consummate the transactions contemplated
hereby on a timely basis.

                                (e)            No Finder’s Fees. No broker,
investment banker, financial advisor or other person is entitled to any
broker’s, finder’s, financial adviser’s or other similar fee or commission in
connection with the transactions contemplated by the Merger Agreement or this
Agreement as a result of arrangements made by or on behalf of the Investment
Adviser in such Investment Adviser’s capacity as such.

                                (f)            Reliance by Parent. The
Investment Adviser understands and acknowledges that Parent is entering into the
Merger Agreement in reliance upon the Investment Adviser’s execution and
delivery of this Agreement.

                9.             Notification. The Investment Adviser agrees to
promptly notify Parent of any development occurring during the Term that causes,
or that would reasonably be expected to cause, any breach of any of the
representations and warranties of the Investment Adviser set forth herein, and
any Permitted Transfer arising after the date hereof.

                10.            Disclosure. The Parent may accurately publish and
disclose in all documents and schedules filed with the SEC, and any press
release or other disclosure document that Parent determines to be necessary or
desirable in connection with the Merger and any transactions related to the
Merger, the Investment Adviser’s identity and number of Shares and Rights and
the nature of the Investment Adviser’s commitments, arrangements and
understandings under this Agreement; provided, that Parent shall, and shall use
its reasonable best efforts to cause the Company to, provide such Investment
Adviser and its counsel with a reasonable opportunity to review and comment on
such disclosure and Parent shall, and shall use its reasonable best efforts to
cause the Company to, consider in good faith any comments reasonably proposed by
such Investment Adviser and/or its counsel.

                11.            Further Assurances. Subject to the terms and
conditions of this Agreement, the Investment Adviser shall use commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary to fulfill such Investment Adviser’s
obligations under this Agreement. Subject to the other provisions of this
Agreement (including Section 5), the Investment Adviser shall take no action to
impede or prevent the performance of Investment Adviser’s obligations hereunder,
or the transactions contemplated by the Merger Agreement.

                12.            Termination. This Agreement and the Proxy shall
terminate and shall have no further force or effect as of the Expiration Date.
Notwithstanding the foregoing, nothing set forth in this Section 12 or elsewhere
in this Agreement shall relieve either party hereto from liability, or otherwise
limit the liability of either party hereto, for any breach of this Agreement.

5

 

                13.            Miscellaneous.

                                 (a)            Binding Effect and Assignment.
This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto, in whole
or in part (whether by operation of Law or otherwise), without the prior written
consent of the other parties, and any attempt to make any such assignment
without such consent shall be null and void.

                                 (b)            Amendments; Waiver. This
Agreement may be amended by the parties hereto, and the terms and conditions
hereof may be waived, only by an instrument in writing signed on behalf of each
of the parties hereto, or, in the case of a waiver, by an instrument signed on
behalf of the party waiving compliance.

                                 (c)            Specific Performance. The
parties hereto agree that irreparable damage would occur to Parent in the event
that the provisions contained in this Agreement were not performed by the
Investment Adviser in accordance with its specific terms or were otherwise
breached by the Investment Adviser. It is accordingly agreed that Parent shall
be entitled to an injunction or injunctions, without the posting of any bond, to
prevent breaches of this Agreement by the Investment Adviser and to enforce
specifically the terms and provisions of this Agreement in any court of the
United States or any state having jurisdiction, this being in addition to any
other remedy to which they are entitled at law or in equity.

                                 (d)            Notices. All notices, requests,
demands, consents and communications necessary or required under this Agreement
shall be delivered by hand or sent by registered or certified mail, return
receipt requested, by overnight prepaid courier or by facsimile (receipt
confirmed), if to Investment Adviser, to the address set forth on the signature
page hereof, and if to Parent, to:

                                 Parent:

                                                  Scott Hughes
                                                  General Counsel
                                                  Aegis Lifestyle, Inc.
                                                  150 East 42nd Street
                                                  New York, NY 10017
                                                  E-Mail Address:
Scott.Hughes@dentsuaegis.com

6

 

with a copy to:

                                                  Moses & Singer LLP
                                                  Attention: Dean Swagert, Esq.
                                                  The Chrysler Building
                                                  405 Lexington Avenue
                                                  New York, New York 10174-1299
                                                  Fax No.: 212-554-7700
                                                  E-mail Address:
dswagert@mosessinger.com

All such notices, requests, demands, consents and other communications shall be
deemed to have been duly given or sent three days following the date on which
mailed, or one day following the date mailed if sent by overnight courier, or on
the date on which delivered by hand or by facsimile transmission (receipt
confirmed), as the case may be, and addressed as aforesaid.

                                (e)             No Waiver. The failure of either
party hereto to exercise any right, power or remedy provided under this
Agreement or otherwise available in respect of this Agreement at law or in
equity, or to insist upon compliance by any other party with its obligation
under this Agreement, and any custom or practice of the parties at variance with
the terms of this Agreement, shall not constitute a waiver by such party of such
party’s right to exercise any such or other right, power or remedy or to demand
such compliance.

                                (f)             Third Party Beneficiaries.
Nothing herein expressed or implied is intended or shall be construed to confer
upon or give to any Person, other than the parties hereto and their permitted
successors and assigns, any rights or remedies under or by reason of this
Agreement or any other certificate, document, instrument or agreement executed
in connection herewith nor be relied upon other than the parties hereto and
their permitted successors or assigns.

                                (g)             Governing Law; Consent to
Jurisdiction; Venue. This Agreement, and all matters arising out of or relating
to this Agreement and any of the transactions contemplated hereby, including,
without limitation, the validity hereof and the rights and obligations of the
parties hereunder, shall be construed in accordance with and governed by the
laws of the State of Delaware applicable to contracts made and to be performed
entirely in such State (without giving effect to the conflicts of laws
provisions thereof). In any action or proceeding between any of the parties
arising out of or relating to this Agreement or any of the transactions
contemplated by this Agreement, each of the parties: (a) irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the Court of Chancery of the State of Delaware; and (b) agrees that all claims
in respect of such action or proceeding may be heard and determined exclusively
in the Court of Chancery of the State of Delaware.

                                (h)             Waiver of Jury Trial. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AND ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF ANY
PARTY HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
HEREOF.

7

 

                                (i)             Rules of Construction. The
parties hereto agree that they have been represented by counsel during the
negotiation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

                                (j)             Entire Agreement. This Agreement
and the documents and instruments and other agreements between the parties
hereto as contemplated by or referred to herein, and other Exhibits hereto
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof.

                                (k)            Severability. In the event that
any one or more of the provisions contained herein is held invalid, illegal or
unenforceable in any respect for any reason in any jurisdiction, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected (so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party), it being
intended that each of parties’ rights and privileges shall be enforceable to the
fullest extent permitted by applicable Laws, and any such invalidity, illegality
and unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction (so long as the economic
or legal substance of the transactions contemplated hereby is not affected in
any manner materially adverse to any party). If any court of competent
jurisdiction determines that any provision of this Agreement is invalid, illegal
or unenforceable, such court has the power to fashion and enforce another
provision (instead of the provision held to be invalid, illegal or
unenforceable) that is valid, legal and enforceable and carries out the
intentions of the parties hereto under this Agreement and, in the event that
such court does not exercise such power, the parties hereto shall negotiate in
good faith in an attempt to agree to another provision (instead of the provision
held to be invalid, illegal or unenforceable) that is valid, legal and
enforceable and carries out the parties’ intentions to the greatest lawful
extent under this Agreement.

                                (l)              Interpretation.

                                                  (i)            Whenever the
words “include,” “includes” or “including” are used in this Agreement they shall
be deemed to be followed by the words “without limitation.” As used in this
Agreement, the term “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under the Exchange Act.

                                                  (ii)            The article
and section headings contained in this Agreement are solely for the purpose of
reference, are not part of the agreement of the parties hereto and shall not in
any way affect the meaning or interpretation of this Agreement.

                                (m)            Expenses. All costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring the expenses; provided, however,
that the Company will pay the expenses of the Investment Adviser, including the
expenses incurred by the Investment Adviser in connection with the review of
this Agreement by its counsel.

8

 

                                (n)            Counterparts. This Agreement may
be executed in two or more counterparts and by the different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which together shall constitute one and the same
instrument.

                                (o)            Facsimile. The delivery of
signature pages to this Agreement (in counterparts or otherwise) by facsimile
transmission or other electronic transmission shall be sufficient to bind the
parties to the terms and conditions of this Agreement.

[Remainder of Page Intentionally Left Blank]

9

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their respective duly authorized officers to be effective as of the date first
above written.

PARENT   INVESTMENT ADVISER:       Aegis Lifestyle, Inc.   Rutabaga Capital
Management LLC       By: _______________________________________________   By:
_________________________________________________       Name:
_____________________________________________   Name:
_______________________________________________       Title:
______________________________________________   Title:
_______________________________________________           Address:    
____________________________________________________    
____________________________________________________    
____________________________________________________       Solely with respect
to Paragraph 13(m)           ‘mktg, inc.’           By:
_______________________________________________           Name:
_____________________________________________           Title:
______________________________________________    

 

 

Schedule A
Shares or Rights Owned Beneficially

_______shares of Common Stock

 

**** VOTING AGREEMENT ****

 

 

EXHIBIT A

IRREVOCABLE PROXY

The undersigned (the “Investment Adviser”) hereby irrevocably (to the fullest
extent permitted by law) appoints the directors on the Board of Directors of
Aegis Lifestyle, Inc., a Delaware corporation (“Parent”), and each of them, as
the sole and exclusive attorneys and proxies of the undersigned, with full power
of substitution and resubstitution, to vote and exercise all voting and related
rights (to the full extent that the undersigned is entitled to do so and subject
to the terms of the Voting Agreement (defined below)) with respect to all of the
shares of capital stock of ‘mktg, inc.’, a Delaware corporation (the “Company”),
that now are or hereafter may be beneficially owned by the Investment Adviser as
an investment adviser with proxy voting privileges, and any and all other shares
or securities of the Company issued or issuable in respect thereof on or after
the date hereof (collectively, the “Shares”) in accordance with the terms of
this Irrevocable Proxy during the Term (as defined below). Upon the
undersigned’s execution of this Irrevocable Proxy, any and all prior proxies
given by the undersigned with respect to any Shares are hereby revoked and,
subject to the terms of the Voting Agreement, the undersigned agrees not to
grant any subsequent proxies with respect to the Shares inconsistent with this
Irrevocable Proxy during the Term.

This Irrevocable Proxy is irrevocable to the fullest extent permitted by law, is
coupled with an interest and is granted pursuant to that certain Voting
Agreement of even date herewith by and between Parent and the undersigned
Investment Adviser (the “Voting Agreement”), and is granted in consideration of
Parent entering into that certain Agreement and Plan of Merger of even date
herewith (the “Merger Agreement”), among Parent, Morgan Acquisition Inc., a
Delaware corporation and wholly-owned subsidiary of Parent (“Merger Sub”), and
the Company, pursuant to which Merger Sub will merge with and into the Company
(the “Merger”), with the Company surviving the Merger as a wholly owned
subsidiary of Parent. In the case of any inconsistency between the Voting
Agreement and this Irrevocable Proxy, the terms of the Voting Agreement shall
control and be binding.

As used herein, the terms “Expiration Date” and “Term” have the meanings set
forth in the Voting Agreement.

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time during the Term, to act as the
undersigned’s attorney and proxy to vote the Shares, and to exercise all voting,
consent and similar rights of the undersigned with respect to the Shares
(including, without limitation, the power to execute and deliver written
consents) at every annual, special, adjourned or postponed meeting of
stockholders of the Company and in every written consent in lieu of such
meeting: (i) in favor of the adoption of the Merger Agreement and approval of
the Merger, and in favor of each of the other actions contemplated by the Merger
Agreement; (ii) against approval of any proposal made in opposition to, or in
competition with, consummation of the Merger or any other transactions
contemplated by the Merger Agreement; and (iii) against any other action that is
intended, or could reasonably be expected to, impede, interfere with, delay,
postpone, discourage or adversely affect the Merger or any other transactions
contemplated by the Merger Agreement, in each case, if and only if the
Investment Adviser (i) fails to vote or (ii) attempts to vote (whether by proxy,
in person or by written consent) in a manner inconsistent with the terms of
Section 3(a) of the Voting Agreement.

 

 

The attorneys and proxies named above may not exercise this Irrevocable Proxy on
any other matter. The undersigned Investment Adviser may vote the Shares on all
other matters.

Any obligation of the undersigned Investment Adviser hereunder shall be binding
upon the successors and assigns of the undersigned.

This Irrevocable Proxy shall terminate, and be of no further force and effect,
automatically upon the Expiration Date.

Dated: __________, 2014 Investment Adviser:       Rutabaga Capital Management
LLC       By: ______________________________________________________      
Name: ____________________________________________________      
Title: _____________________________________________________



***** IRREVOCABLE PROXY ****

 